FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  July 20, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                            FOR THE TENTH CIRCUIT


    STEPHEN L. HAWKS,

                Plaintiff-Appellant,

    v.                                                    No. 09-2316
                                              (D.C. No. 2:09-CV-00436-BB-KBM)
    JIM MATTOX; DAN MORALES;                               (D. N.M.)
    JOHN CORNYN; GREG ABBOTT, in
    their personal supervisory capacities
    as Attorney Generals of the State of
    Texas; JANE DOES 1-50, employees
    of the Texas Attorney General Child
    Support Division, in their personal and
    supervisory capacities,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before HOLMES, Circuit Judge, BRORBY, Senior Circuit Judge, and EBEL,
Circuit Judge.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Stephen L. Hawks, appearing pro se, appeals the district court’s dismissal

of his civil rights suit for lack of subject matter jurisdiction under the

Rooker-Feldman doctrine. 1 We have jurisdiction under 28 U.S.C. § 1291.

Exercising de novo review, see Kiowa Indian Tribe of Okla. v. Hoover, 150 F.3d
1163, 1165 (10th Cir. 1998), we affirm.

      Mr. Hawks’ dispute with the defendants, primarily the current and former

Texas Attorneys General, arises out of two Texas child-support orders. In 1988,

the state court issued a decree of divorce including certain child-support

provisions. In 1999, the state court issued a modified child-support order

amending the support provisions. Mr. Hawks contends that the Attorney

General’s office did not properly apply and enforce these orders, so that he was

incorrectly assessed with child-support arrearages.

      Relying on the Rooker-Feldman doctrine, this court affirmed the district

court’s dismissal of a separate lawsuit against current Texas Attorney General

Greg Abbott. Hawks v. Abbott, 365 F. App’x 124 (10th Cir. 2010) (Hawks I).

Mr. Hawks concedes on appeal that the claims in Hawks I and in this case are

“almost identical in Subject Matter.” Aplt. Br. at 1. Because Mr. Hawks seeks to

assert in this suit the same type of claims that Hawks I held to be precluded by the




1
      See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v.
Fid. Trust Co., 263 U.S. 413, 415-16 (1923).

                                           -2-
Rooker-Feldman doctrine, the judgment of the district court is AFFIRMED.

Appellant’s motion to file the appendix from Hawks I in this appeal is

GRANTED. All other pending motions are DENIED.


                                                   Entered for the Court



                                                   Jerome A. Holmes
                                                   Circuit Judge




                                        -3-